Case 1:19-cr-20402-MGC Document 1 Entered on FLSD Docket 06/24/2019 Page 1 of 7



                         UN ITED STA TE S D ISTR IC T C O U RT
                         SO U TH ER N DISTR IC T O F FLO R IDA

                           xo. l9 -*z'- o 3û 1 M /% f.

    UN ITED STA TE S O F A M ER ICA

    V.

    JO RG E M M O N H ER NA N D EZ,

                 D efendant.



                               CR IM IN AL CO VER SH E ET


          Did this m atter originate from a m atter pending in the Central Region of the
          United States Attorney's Office prior to August 9,2013 (M ag.Judge Alicia
          Valle)? Yes X No
          Did this m atter originate from a m atter pending in the N orthern Region of the
          United StatesAttorney's Office priorto August8,2014 (M ag.Judge Shaniek
          Maynard)? Yes X No

                                      R espectfully subm itted,

                                      A RIAN A FAJA RD O OR SH AN
                                      UN ITED STA TES A TTORN EY

                                                       %
                               BY:
                                              AN IE HA ER
                                      A S ISTA N T UN ITED STA TES A TTORN EY
                                      Florida BarN o.92765
                                      99 N E 4th Street
                                      M iam i,Florida 33132
                                      Tel:(305)961-9065
                                      Email:Stephanie.l-lauser@ usdoj.gov
     Case 1:19-cr-20402-MGC Document 1 Entered on FLSD Docket 06/24/2019 Page 2 of 7
AO91(Rev.11/11) CriminalComplaint
                                                                                         E


                                U NITED STATES D ISTRICT C OLJRT
                                                        forthe
                                             Southern DistrictofFlorida

               United StatesofAm erica                     )
                           V.                              )                         .
                                                           ) caseNo. jq-.. ) - o iolY m
           JORGE RAM ON HERNANDEZ,
                                                           )
                                                           )
                                                           )

                                          C R IM IN A L C O M PLA IN T
        1,thecomplainantin thiscase,statethatthe following istrue to thebestofmy know ledge and belief.
Onoraboutthedatets)of March2018throughAugust2018 inthecountyof                               Miami-Dade     inthe
   Southern    Districtof     Florida      ,thedefendantts)violated:
        CodeSection                                                OffenseDescri
                                                                               ption
21U.S.C.j9524a)                          Impodation ofControlled Substances
21U.S.C.j963                             Conspiracyto Impod Controlled Substances
21U.S.C.j841(a)(1)                       Possessionwith Intentto Distribute
21 U.S.C.j846                            Conspiracyto Possesswith IntenttoDi
                                                                           stributeControlled Substances

        Thiscriminalcom plaintisbased on these facts:
See attached a#idavit.




        W continuedontheattachedsheet.

                                                                                   o l ant'
                                                                                          s gnature

                                                                           AIe is J.G regory,SpecialAgent,HSI
                                                                                   Printed nameand title

Sworn to beforem eand signed in m y presence.


Date:         06/21/2019                                                                          A
                                                                                     Judge'
                                                                                          ssi
                                                                                            gnature

City and state'
              .                                                           MayistrateJudgeAliciaM.Otazo-Reyes
                                                                                   Printednametznt
                                                                                                 -
                                                                                                 j-
                                                                                                  rjf:
Case 1:19-cr-20402-MGC Document 1 Entered on FLSD Docket 06/24/2019 Page 3 of 7




                         AFFID A V IT IN SU PPO R T O F C O M PLA IN T

        1,A lexis Gregory,being firstduly sw orn,hereby depose and state asfollow s:

                      INTRODUCTION AND AGENT BACKGROUND

                lnm a specialagentw ith the Departm entofH om eland Security,w here Ihave been

 so em ployed since A ugust2007.Iam currently assigned to H om eland Security lnvestigations,on

 theFinancialCrim esTask Force and w ork outofthe High lntensity D rug Trafficking Area Office

 in M iram ar,Florida.A s a specialagent,l am responsible for,am ong other things,investigating

 the unlaw fultransportation ofcontraband,including Title21 controlled substances.Ihavereceived

 specialized training regarding the recognition,detection,and intricacies ofcurrency sm uggling,

 drug sm uggling and m oney laundering.1 am an investigative or law enforcem entofficer of the

 United States em pow ered by 1aw to conduct investigations and m ake arrests for offenses

 enum erated in Titles 8,18,19,21,and 31 ofthe United States Code. Priorto becom ing a special

 agent,lwas a U.S.Customs and Border Protection (û$CBP'') Ofticer forthe Departmentof
 Hom eland Security in M iam i,Florida. 1held this position from 2003-2007.A s a CBP Officer I

 worked atthe border conducting seizures and arrests pertaining to severalviolations ofthe law ,

 m ainly sm uggling ofcontraband.ln addition to conducting m ultiple Title2 1controlled substances

 investigations, I also participated in num erous m ail parcel interdiction operations targeting

 narcotics.A sa result,Ihave becom e fam iliarw ith ltnow n trafficking source and destination areas,

 varioussm uggling m ethods,and have leanled techniquesutilized to package illicitcontraband.

                Based on m y training and experience and the facts as set forth in this affidavit,I

 respectfully subm itthatthere is probable cause to believe that,from in or around M arch 2018 to

 August 2018, in M iam i-Dade County, in the Southelm District of Florida, Jorge R am on

 H ERN AN D EZ know ingly engaged in a schem e to im port,possess, and distribute synthetic
Case 1:19-cr-20402-MGC Document 1 Entered on FLSD Docket 06/24/2019 Page 4 of 7




 narcoticsfrom China,inviolationofTitle21,UnitedStatesCode,Sections952(a),963,841(a)(1),
 and 846.

                The inform ation contained within this affidavit is based upon my personal

 obselwations,training,and on infonnation related to m e by other law enforeem ent oftk ers and

 investigators. This aftidavitis intended to detailsufficientprobable cause forthe com plaint, and

 doesnotsetforth allofm y knowledge aboutthism atter.

                                      PRO BA BLE CA U SE

        4.     On or about July 25, 2018, 1aw enforcem ent initiated its investigation into

 HERNANDEZ following a Source oflnfonnation (SOl) reporting to 1aw enforcementthat
 H ER NA N DEZ w assuspected ofim porting synthetic narcoticsfrom China.The SOIprovided law

 enforcem ent w ith various em ails sent           H ERN A N DEZ , from the em ail address

 mistermikemiami@ gmail.com,onacomputerbelongingtoHERNANDEZ'Semployerlocatedin
 Miami,Florida.Law enforcementalso obtained emailsfrom themistermikemiami@gmail.com
 accountw ith a search w arrant.

               Emailsfrom the mistennikemiami@ gmail.com accountrevealed that,from in or
 arotm d M arch 2018 to in or around A ugust20l8,H ER NA N DE Z negotiated and com pleted at

 leasttlzreepurchasesofephylone(N-EthylpentyloneSyntheticCathinone-AnalogueScheduleI),
 which is a synthetic drug sim ilarto M D M A ,from China.W estenzU nion records revealed that

 H ERN A ND EZ,and othersacting on his behalf,w ired fundsto China to pay forthe ephylone.

               ln addition,on June 20,2019,H ER NA N D EZ,w ho w as under federalsupervised

 release follow ing im prisonm ent for narcotics violations, gave a post-M iranda interview to law

 enforcem ent in w hich he adm itted to purchasing 500 gram s, 250 gram s, and 500 gram s,

 respectively,ofephylone from China.H ERN A N DEZ told law enforcem entthathe believed he
Case 1:19-cr-20402-MGC Document 1 Entered on FLSD Docket 06/24/2019 Page 5 of 7




 was ordering an analogue of ephylone.H E RN A ND EZ told law enforcem ent thathe, or other

 unw itting and w itting individualsacting on hisbehalf,sentm oney via W estern U nion to China for

 an analogue substance sim ilarto ephylone.H E RN A ND EZ adm itted to 1aw enfo'rcem entthatthe

 synthetic substances similar to M DM A can be smoked, snorted, swallowed or injected.
 H ERN AN D EZ also told law enforcem ent that he is the only person who used the

 mistennikemiami@ gmail.com emailaccount.
        M arclt2018 Epla lone Purchase

               On or aboutM arch 3,2018,H ERN A N DE Z em ailed to SOU RCE EM A IL 1 that

 hew anted toçsplace an orderfor 1000g ofbk-ebdp.''Thatsam e day,SO UR CE EM A IL 1responded

 to H ERNANDEZ with aprice listfor50 g,200 g,and 1 kg quantitiesofbk-ebdp,coloroptions

 (white,brown,pink,blue),and a W estenz Union aeeount in China.Based on my training,
 experience,and know ledge ofthisinvestigation,1believe thatûtbk-ebdp''refers to ephylone.

        8.     On or aboutM arch 8,20l8,SOU RCE EM A IL 1 em ailed H ER NA N DE Z,am ong

 otherdetails,thatthe delivery address m ustbe a realaddress and include a phone num ber. On or

 about M arch 8,2018,H ER N AN DE Z responded with an address in Las V egas,N evada and a

 phone num ber.

        9.     H ERN A ND EZ adm itted during a post-M iranda interview that,in oraround M arch

 2018,he purchased 500 gram s ofbk-ebdp from SO UR CE EM A IL 1.

        10.    Subsequently,CBP seized a m ailparcelcontaining 528 gram s of ephylone.That

 parcelw as destined to the sam e address in Las V egas,N evada thatH ERN AN DEZ had provided

 to SOU RCE EM A IL 1.

        11.    On oraboutM arch 21,2018,SO UR CE EM A IL 1 em ailed H ER N AN D EZ thatthe

 delivery had failed,butoffered to send extra quantity on the nextorder.On orabout M arch 22,

                                                3
Case 1:19-cr-20402-MGC Document 1 Entered on FLSD Docket 06/24/2019 Page 6 of 7




 2018,HERNANDEZ responded to SOURCE EM AIL 1,dicanyoupleasesendm aybe250g, Iw ill

 pay for shipping,and ifitcom esthrough Iw illpay forthat250. . . . Iam looking to buy 4-5 kilos

 a week onceim up and running again,butlrequireyourhelp rightnow .''

         l2.    On oraboutM arch 23,2018,SOURCE EM AIL 1 em ailHERNANDEZ thatthe

 shipping would be an additional$200.On oraboutM areh 26,2018,H ERNANDEZ responded
 by em ailto SOURCE EM AIL 1thathe was,ûtgoing to westel'n union in the m orning tomorrow

 and sendingyou200$.''On oraboutM arch 28,2018,SOURCE EM AIL 1em ailed HERNANDEZ
 w ith a new W estelm Union accountin Chinaunderthe nam e X .G . W estem U nion recordsrevealed

 that,on oraboutM r ch 28,2018,H ERNANDEZ sentawiretransferto X.G.for$200.

                H ERN A ND EZ adm itted during a post-M iranda interview that,in oraround M arch

 2018,H ERNANDEZ eventually reeeived what he believed to be was a substance sim ilar to

 ephylone from China.

        A pril2018 E phvlonq Purchjwç

                In or around A pril 2018,H ER N AN D EZ ordered 250 gram s of BK -EBDP from

 SOURCE EM AIL 1.On oraboutApril21,2018,H ERNANDEZ sent$200 to aW estern Union
 aecount in China.H ER N AN D EZ provided to SOU RCE EM AIL 1 a shipping address in W est

 Palm Beach,Florida.On or aboutApril23,2018,SO U RCE EM AIL 1em ailed to H ERN A ND EZ

 the tracking numberLW 036113914DE,the recordsforwhich showed thatthe package wassent

 from Hong Kong and ultim atelydelivered in W estPalm Beach,Florida.H ERNANDEZ admitted

 during a post-M iranda interview that,in or around A pril2018,H ER NA N DE Z received w hathe

 believed to be w ere the 250 gram s of a substanee sim ilarto ephylone from China.




                                                4
Case 1:19-cr-20402-MGC Document 1 Entered on FLSD Docket 06/24/2019 Page 7 of 7




        Julv 2018 Ephvlone Purchase

               ln or around July 20l8,H ER N A ND EZ ordered 500 gram s of BK -EB DP from

 SOURCE EMAIL 2.SubjectJ.O.,awittingco-conspirator,sentviaW estelm Union$620onbehalf
 ofH ERN A ND EZ to Y .F.in China forthe 500 gram sofBK -EBD P.The 500 gram sofBK -EBDP

 w asshipped from China to an addressin Lakeland,Florida.A ccording to the tracking infonnation

 for the parcel, num ber 1-,
                           N 21224828511R, the parcel w as delivered to Lakeland, Florida.

 HERNANDEZ adm itted during a post-M iranda interview that, in or around July 20l8,

 H ERN A ND EZ received w hat he believed to be w ere the 500 gram s of a substance sim ilar to

 ephylone from China.

                                       CO N C LU SIO N

               Based on the foregoing, I respectfully subm it that there is a probable cause to

 believe thatJorge R am on H ERN AN D EZ know ingly engaged in a schem e to im port,possess,

 and distribute synthetic narcoticsfrom China,in violation ofTitle21,United StatesCode,Sections

 952(a),963,841(a)(1),and846.
 FURTHER A FFIA N T SA YETH N AU GH T.



                                                   Alexis .G regory
                                                   SpecialA gent
                                                   Hom eland Security Investigations

 Sworn to and subscribed before m e
 this21Stday ofJune,2019.



 H ON OR ABLE A LICIA M .O TA ZO -REYES
 UN ITED STA TES M A GISTR ATE JU D GE
 SOU TH ERN DISTRICT OF FLORID A
